 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 247 
In the House of Representatives, U. S.,

April 23, 2009
 
RESOLUTION 
Expressing support for designation of March 22, 2009, as National Rehabilitation Counselors Appreciation Day. 
 
 
Whereas rehabilitation counselors conduct assessments, provide counseling, support to families, and plan and implement rehabilitation programs for those in need; 
Whereas the purpose of the professional organizations in rehabilitation is to promote the improvement of rehabilitation services available to persons with disabilities through quality education and rehabilitation research for counselors; 
Whereas the various professional organizations, including the National Rehabilitation Association (NRA), Rehabilitation Counselors and Educators Association (RCEA), the National Council on Rehabilitation Education (NCRE), the National Rehabilitation Counseling Association (NRCA), the American Rehabilitation Counseling Association (ARCA), the Commission on Rehabilitation Counselor Certification (CRCC), the Council of State Administrators of Vocational Rehabilitation (CSAVR), and the Council on Rehabilitation Education (CORE) have stood firm to advocate up-to-date education and training and the maintenance of professional standards in the field of rehabilitation counseling and education; 
Whereas, on March 22, 1983, Martha Walker of Kent State University, who was President of the NCRE, testified before the Subcommittee on Select Education of the House of Representatives, and was instrumental in bringing to the attention of Congress the need for rehabilitation counselors to be qualified; 
Whereas the efforts of Martha Walker led to the enactment of laws that now require rehabilitation counselors to have proper credentials in order to provide a higher level of quality service to those in need; and 
Whereas March 22, 2009, would be an appropriate date to recognize National Rehabilitation Counselors Appreciation Day: Now, therefore, be it  
 
That the House of Representatives— 
(1)expressing support for designation of National Rehabilitation Counselors Appreciation Day; and 
(2)commends all of the hard work and dedication that rehabilitation counselors provide to individuals in need and the numerous efforts that the multiple professional organizations have made to assisting those who require rehabilitation. 
 
Lorraine C. Miller,Clerk.
